Same Case — On Application for a Re-hearing.
It is contended on behalf of the State, that the appointment of other counsel for the prisoner by the judge was made as a favor, and consequently, that the application for a continuance of the cause in order to give time to the counsel thus appointed to prepare the defence was without foundation.
We hold that it is a right' of the accused to be heard by counsel; that, if he wishes to avail himself of that right, it is the duty of the court to appoint a member of the bar to act as his counsel; and finally, that if the counsel so appointed fails to appear at the trial without the connivance of the accused; the latter is entitled to a postponement of the trial for the purpose of obtaining other assistance. (Const., art. 103, Act 1855, p. 152, 117.)
In our opinion we stated that the counsel appointed was entitled to reasonable time to prepare; but that it was for the District Judge to determine what was reasonable time. He must, in the exercise of a sound *426discretion, either grant a continuance or merely postpone the trial during a short delay, according to circumstances.
Re-hearing refused.
Land, J. absent.